DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 1, figure 5, corresponding to claims 1, 2, and 4 in the reply filed on 4/21/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Offerman, US 2006/0258058.
Regarding claim 1, Offerman (figure 1) teaches a semiconductor device to be mounted on a mount object by a solder, the semiconductor device comprising:
a semiconductor element 5 that includes a plurality of electrodes 2;
an insulation member 1 that covers the semiconductor element 5; and
a plurality of terminals 2 electrically connected to the plurality of electrodes 2, and at least a part of the plurality of terminals 2 exposed outside the insulation member 1, wherein:
each of the plurality of terminals 2 has a lower surface to be connected to the mount object; and
at least one of the plurality of terminals 2 includes a recess (bottom of the end of 2) or a protrusion on the lower surface.
With respect to claim 2, Offerman (figure 1) teaches each of the plurality of terminals 2 is provided by a longitudinal member; and the recess (bottom of the end of 2) or the protrusion extends in a width direction that intersects a longitudinal direction of the at least one of the plurality of terminals 2 to reach both ends of the at least one of the plurality of terminals 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offerman, US 2006/0258058, as applied to claim 1 above.
As to claim 4, though Offerman fails to teach the semiconductor element 5 is provided by a field-effect transistor; the plurality of electrodes 2 includes a gate electrode, a drain electrode, and a source electrode; and the recess (bottom of the end of 2) or the protrusion is formed on the lower surface of the terminal electrically connected to the gate electrode, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a field-effect transistor, the electrodes including a gate, drain, and source electrode, and the recess connecting to the gate electrode in the invention of Offerman because each of these are well known and used in the art.  A field-effect transistor is a standard type of semiconductor element; using a gate electrode, a drain electrode, and a source electrode is also standard; further Offerman teaches forming a recess on each of the electrodes so it would therefore include the gate electrode.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach similar inventions to the claims, including a protrusion being taught by CN 112542438.
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        5/26/22